PER CURIAM:
Rosemary Cakmis, appointed counsel for Jasmine Allen in this appeal from the denial of Allen’s motion for a sentence reduction, pursuant to 18 U.S.C. § 3582(e)(2), has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the denial of Allen’s motion is AFFIRMED.